         Case 1:12-cv-00582-MBH Document 28 Filed 03/19/19 Page 1 of 1




         In the United States Court of Federal Claims
    * * * * * * * * * * * * * * * * **              *
                                                    *
   GLACIER MOUNTAIN, L.P., et al.,                  *
                       Plaintiffs,                  *
                                                    *
   v.                                                   No. 12-582T
                                                    *
                                                        Filed: March 19, 2019
                                                    *
   UNITED STATES,                                   *
                     Defendant.                     *
                                                    *
    * * * * * * * * * * * * * * * * **              *

                                         ORDER

        The court is in receipt of the parties’ March 18, 2019 joint “stipulation for entry of
decision dismissing this partnership action.” Pursuant to the parties’ March 18, 2019 joint
“stipulation for entry of decision dismissing this partnership action and Rule 41 of the
Rules of the United States Court of Federal Claims (2018), the court ORDERS that the
above captioned case be DISMISSED.

        IT IS SO ORDERED.

                                                         s/Marian Blank Horn
                                                         MARIAN BLANK HORN
                                                                  Judge
